(ee

PETROLEUM
PRODUCTION SHARING CONTRACT
FOR BLOCK LB-16

BETWEEN
THE REPUBLIC OF LIBERIA
REPRESENTED BY
THE NATIONAL OIL COMPANY OF
LIBERIA,

THE NATIONAL OIL COMPANY OF
LIBERIA

AND

REPSOL EXPLORACION S.A.

AUGUST 17", 2005
AN ACT RATIFYING THE PRODUCTION SHARING CONTRACT WITH FOR
OFFSHORE LIBERIA BLOCKS LB- 16 & 17 SIGNED BETWEEN THE § BLIC OF

UBERIA REPRESENTED BY THE NATIONAL OL COMPANY OF LI (NOCAL)
AND REPSOL EXPLORACION S.A,
It Is enacted by the Senate and House of Representatives of t! Republic of
Liberia In Legistature assembled:
SECTION |: That from and immediately after the passage of this Act, “AN ACT

RATIFYING THE PRODUCTION SHARING CONTRACT ADDENDA
FOR OFFSHORE LIBERIA BLOCKS LB- 16 & 17 SIGNED 'N THE
REPUBLIC OF LIBERIA REPRESENTED BY THE ‘TIONAL OIL
COMPANY OF LIBERIA (NOCAL) AND REPSOL EXPLORA
herein tecited below word for word in the authentic ish Version
be, and the sarne is hereby ratified,

SECTION It; SHORT TITLE: This Act to Ratify the Production Sharing Contract with
Addenda for Offshore Liberia Blocks LB- 16 & 17 signe between the
Republic Of Liberia represented by the National Company Of
Liberia (NOCAL} And Repsal Exploracion S.A. tay alto Be officially
cited as the PRODUCTION SHARING CONTRACT ACT GF LIBERIA AND
REPSOL EXPLORACION S.A.

SECTION IN; That any and all obligations, covenants, terms and conditions as
contained in the above mentioned Production Sharing Contract shall
be carried to full completion unless otherwise modified, amended or
repealed, |

SECTION IV: This Act shall take effect immediately upon the patton into
handbill,

ANY LAW TO THE CONTRARY NOTWITHSTANDING. )
2008
ATTESTATION TO:

“AN ACT RAWIFVING THE PRODUCTION SHARING CONTRACT WITH

ADDENDA FOR OFFSHORE LIBERIA BLOCKS LB-I6 & 17 SIGNED
BETWEEN He REPUBLIC OF LIBERIA REPRESENTED BY THE
NATIONAL, COMPANY OF LIBERIA (NOCAL) AND REPSOL,

EXPLORAGION S.A.”

VICE PRESIDEN DF THE REPUBEIC DE LIBERIA) PRESIDENT
OF THE SENATE

SECRET. RL.
i
))
| ee
SPEAKER, HOUSE OF REPRESENTATIVES, R.L.
a a

tele
act 5921S DURING THE EXPLORATION
PERIODS AND SUPERVISION OF PETROLEUM

|

a eee le a

; aaron

)

2
15)

PROTECTION OF RIGHTS
28 PERSONNEL, TRAINING AND SOCIAL WELFARE
REPORTS IN RESPECT OF EXCLUSIVE ©

SemSenees
Bs

>
a

EXPLOITATION AUTHORIZATIONS:
VARBITRATI

O
iAJEURE

w
DATED: AUGUST 17", 2005

PRODUCTION SHARING CONTRACT
BETWEEN

The Republic of Liberia, {STATES repranan tes: for. tig pucrasen-of fis §
the National O11 Company of Liberia (NOCAL), » company Inco 4
Jaws of Liberia;

The National O# Company of Libera a company ingorporated under dl of
Liberia ("NOCAL*), be

Repsol Exploraciéri & A. a company incorporated under ihe laws |e
hereinafter referred to aa (the Contractor”) \

WHEREAS

. The discovery and exploitation of Petroleum are important for tie interest
and the economic development of Ihe country and its people,

. NOCAL wishes to undertake operations for explocstion for
fransportation, storage, processing and marketing of Petroleum,

. NOCAL wishes to promote (ha development of the Detinited
Contractor wishes fo cooperate with NOGAL by assisting it in ine @
for and productian of the potential resources within the Dalimited
thereby encauraging the aoononue growth of Ihe country, ant

. The Contrctor represents that it his tte finanetit mesournes, t

competence and (he organization capacity oocessiwy to carty &
Delimited Area the Palmlaum Opanmtions specthied herelvtinr

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS; /
g terns used |i this Continent stall have the following meaning:

R YEAR meats a perlod of twelve (12) consecutive months
ty first (TEI) and ending an the following Clecamber thirty-first
y tty the Gregorian calendar,

R YEAR mean a period of twelve (12) cchseculive months
9 on the Fllective Date or on the anniversary Merant

1.3. FIGEAL YEAR mears.a period of twelve (12) cartieculive months beginning
on bry rat (1) and ending an the following December thirty-firnt (34st)
REL mearis US barrel, he. 42.8. gations measured al a Wmperatie

d under an atmosphena presqure

u means the flamized onset ertimates of the Petroleum Operations
Aid in ats Annual Work Progra

FECTIVE DATE fivorin the dite on which this Gonwact comes into force:
as defined in Anicin 37.

R means Repsol Exploracky SA wid any of its successors oF
SaSiQnEeS;

R means thin Production Shanny Contmet end ts appendices
integral part hereel, together with any extension, renewnl, feplacement
don hereto whieh may be mutually agreed batwoen the Parves,

Ri UM COSTS mesns all oxpanditures actunily mcyrred of accrued by
i sion for the purposes of the Petroleum Operations under this Contract,
mined in accordance with! Ihe Accounting Procedure atiached hereto as

R meas dear af the Uniied States of Arnerios

TURAL GAS means methane, ethane, propane, butane end dry or wet
hydmcarbons. whether or nat associated wilh Crude Oi in gaseous siate
dandard lampecaiturs and pressure condilions as well es all gabectt

extracted in desaciation with Crude O¥, such as, without: limitation,
P. Hydrogen sulfide, carban dheside, Nolum ait wotnt vapar.

1.12. ASSOCIATED NATURAL GAS nears Netual Gas
reservoir in galution with Crude Chil which is or Could be produced
with Crode Ol. ,

1.13. NOM-ASSOCIATED NATURAL GAS Mmesns Natural
Associated Natural Gas

1.14, FIELO means an accumulation of Petroleum in one oF
horizons.

1.15, PETROLEUM means Grude Ol and Natiral Gas

1,16, PETROLEUM OPERATIONS means all the Patmleum explo
development, production, mneporation and marketing operations.
and decommissioning, and more generily, sny other ope
assoulsted therewith, carried oul under this Contract

1.97. PARTIES means the STATE. NOOAL and the Contra
means eilher the STATE, NOCAL or the Contractor,

1.18. APPRAISAL PERIMETER means ony part of the Dolimmed
ot more Petroleum discoverias huve been made, and in tespect of |
ham granted to the Contractor an exciugive appraisal authorization
af appraising the event of said disceyeries

1.49, EXPLOITATION PERIMETER inedne any part of the Bel
respect of which NOCAL has granted to the Contractor an itt
authorization,

1.20, CRUDE Olt moans ctide mineral oll, asphelt, ozokerite, aa
petroleum and bitumen, either solid or quid in natural heh
from Natural Gas by condensation. of extrictian, invivding
Natural Gas liquids

4.24. DELIVERY POINT means the F.0.8, paint connecting Ihe kee
the vessel then leading Crude Ob ln the Repuslic of Libona’of- any
point mutually agmed between the Parties

1,22. TOTAL PRODUCTION means the lbtal producton of Grude OF
production of Natural Gas obthirind (rai Ite whole Ohlinitad AV
quantiting used tor the requirements at the Petrakeum Operaborrn or

1.23. ANNUAL WORK PROGRAM means the Gocuimen! Ges ;
the Petroleurn Operations to be carried out during a Calecrlar |
Delimited Area and in each fhepledtatian Peelneter 4 any,
socordance with the Canirant
men
mid by the Cantractor in socondarice with the provisions of Artictes 3.5 and
Geumied es excluded from the Gutinited Arex which shui he iduced

2 won any oti entity which directly ur indirwetly chairols oF is
by any entity ceretituting the Contractor, oF

= company ar ary other entity which directly or indirectly controly or &
controlled hy @ company of entity which (tell directly or indirectly
controls any entity copstituling the Cortvactor Such “control meann
ditect oF indirent ownerstip by 4 company br any other entity of more
than fily percent(§0%) of the shares conferring wating rights, forming
the stock of another company

iD PARTY means 4 company or any olher ently, otfier than the
of an Affilizind Company, NOCAL or the STATE

SRATOR meane the company responsible for the direction and exesubon
Operations puruant to Article 1.16. Repsol Exploracidn S.A. shall act

iract is @ Prodiction Sharing Contract ana inckudes ail Ihe provisions
balwesin NOCAL and the Contractor

authorizes the Contractor to be the Operator pyrsasnt to the terms set
and to carry oul the Petroleum Operations in the Delimited Ane, on an

Contractor undertakes, for al ihn work necessary lor carmying aut the
Gm Operations provided for hereinder. lo comply with good intemational
Industry practiog hd 10 te subject to the teves aind regutabions in force in
less olhonwse provided unter tis Contract
25. The Contractor shall bear alone the finanrial (isk ass
performance of the Petroleum Operatioria. The Petroleum Costs
Side ceca. bye Cenncnor hn See ey pre

2.6. During the term hereot, in the avetil at production, the Tole! Producin
from the Petroleum Operations shall te ubared between the Parthed)
thie tarris set forth in Artiches 16.2 and 16.4.

2.7. On the Effective Date, the Oetimited Ania shui] be the ance = Hafinad in
Appendix 1

2.6, The Contractor shall fumish MOGAL with all reports.
referred té hereunder, as required by thin Contract

ARTICLE 3

DURATION OF EXPLORATION PERIODS AND SURR

3.4. The exclusive explorabon authanzation m hereby grantsd to the Bont
 peried of eight (8) years defined by tes consaculive perlods:

A lest Expluration period of Four (4) Contract Years, a second

of Two (2) Gonitact Yeara and a third Explamtion Period af Two (2) G
in respect of the entire Belimited Area.

Exploration period of Two (2 Years) Contract Years
3.3. i, at the end of such second Exploration petind and providing
fuifified its work commitments as sél lot above, the Contractor

thir Exploration period shall be authorized for Two (2 Years) Cont

3.4. The applications referred tn in Arlicles 3.2 viru) 3.3 sitvall be
(60) days prior to the expiration of the current explasstion period,

2.5. The Contractor shall sunetiderat lnaal he following surfaces:

{a) twenty five percent (25'4) of (Ne initial surlace of Ine
at the expiration af the titst exploration period

(b) twenty five percent (25%) uf the initial surtace of the Be
&t the expiration of ttle second Expipratian period si
d shvalt ‘be ‘corstituted by @ Wiles number ot pormneters of a simple
é shane delimited by nortt-eouth, eastweat lines or by natural
4 Ul the fea obticemead

ip Lipiobe Of computihg the surface lo be-surrendared, the surface In respect
’ ploltation Perimeter ‘whist ti dadurled fram thie Initial surface of the
id Area.

aces previously surmarideredd puriuant lo Whe provisions of Asticly 3.6 shalt
d from the surtaces te bet purreritered,

o its comphance with the atovementianad requirements, Ie Contractor
@ the ight to datermine the size, shape. and location of thee aren to be

S¥hiractor undertakes (a fimish NOCAL with @ precise desciption anda map
the detulls of the currendersd aresa and those tatained, together with «
pecifying the work cared oul In the surrgndanid stoas from tw Efective
J the results obtained

Q ohy expliralion period, the Contactor moy, at ani time. netity NOGAL
Tendere of Ife while Or any pull of tie Delimited Area Ike rights granted
ing sixty (60) days riatice to that effect

Wuting oF at Ine expiration of any exploration period shal caducn the
iimerts and me Investmunt obligations set fort in Article 4 for the

Feght fo retain, for thale respective term, the Appraisal Rerimeters and
lon Petitelers which have bean gmoted and 1b cary out the Petroleum

the expiration of the third Explatation pariekd set form im Aricie 3%, the
dietor shall suirender the whole ramaining Delimited Ama except ad to any

at Perimatem and Exploitation Petimetars which have then been granted
alot which on apphcation has then bean mack

al tho expiration of all the exploration periods te Contractor has not
4.0¢ /s not applying lor att exciunive appraisal authorization OF an exclusive
pn auihorization, wis Contract ahall terri (rate

alo wail ie operating at the time of sapiy ot an explanation period.
shall grant Contractor an extrision of =aid exploration nerod of 60
jit the exploralory wall ja terminated and the rig felmased) in onder to
resulls of te well und, at Contiuctor’s discretion. apply for an excusive
al authnrizatbon of an excheaive eeplitation aittyortzatios.
3,9. The termination of his Contract, whatever (he feasan thereof, &
the Contractor of any obligations under this Contract Incurred pri
from, said terminaban and whict shall be hulled.

ARTICLE 4
EXPLORATION WORK COMMITMENTS

AA, The Contactor shai commerice the Patroieum Operations wt
from the Effective Date

42. The Contractor, dung the first exploraticn pétiod defined in
cary out the following minimum work:

+ 1,600 square kifometers of 30 Setumic Acquisition;
~ 400 kilometers of 2D Seismic Acquisition

~ Marine Studies

- & Geophynical Studies

4.3. The Contractor, during the second exploration peridd defined
snail carry out the following minienam work:

1 exploratory well,
4A. The Contractor, duting the Wid exploration pened defined in 3.3, shall
Carry out the following minimum work

1 exploratory well,
4.5. Esch of the exploratory wells refnened lb abdve shall be delted $8} minimurn
depth of one thousand (1,000) meters, aller deduction of the wittecdepth, or th +
fesser depth if the continuation of diiing performed in accords goad
international petroleum industry practica is prevented for any of the following
feasons:

(a} the basement is encountered al a lesser depth than the mini

{b) continuation of drifting presents an obvious danger dug to thé c
abnormal formation pressure.

(0) rock formations are encounlared ihe hardness ct which prave
the continuation of drilling by the use of appropnate equipment:

i
im formations are encountered ihe crossing Of which requires, fir their
the laying of casings preventing the minimum contractual depth fron

Wnt that any of the above reanotis ocduin, Ihe exploratary weil shall be
have bean einiled fo the minimum contractual dept

ding any provision un this Article to the contrary, NOCAL ane the
# may, al any tine, ogre to abshdor the effing of o wed at-a lesser
the minimum centryptual depth

at to carry out the exploration werk elufined in Articles 4.2 16 4,4 in the
a! conditivtis in accerdande with qocd Intemational petroleum indusiry
- Contractor undertakes To apand the follawing minimum ameunts
sed with minimum expehditure at:

(8) million US Dollars duritig iMe frst Explomtion period defined in
$10) miltion US Doltars during the second Exploration pentad dtinipd in
6) milfion US Dollars during the third Exploration period dotined jn

he exploration period the Contractor has perfoeed its work commitments
oul f#acar than the amount speciied above, it shall be deemed to have
vesiment otrligations ratuting so twit period Conversely. ihe Contractor
orm the ‘eblirely of ity work conniiticnts set forty in respect of an
period. even if results ip exceeding the amount specitied above for

of any of tha three (3) exploration pariods detined in Articles
d Sor upon the date of mirrende, Of the whole Delimited Area, or upon
of termination of this Contact, Ihe Contractor tas pot fullied ts work
; forth in thes Article, stall pay as compansalian to NOCAL.
ys offer thal del= of @xplratian, surrender or jarmingtion, the
of invediment obfigetions above-delined far that current

=I
(30)
balance
period.
given exploration period, in (he even! where the Contractor deits, ane oF
onal Exploration wells te toe required unter Avticle 4.2, 4.3 and 4.4 or
investment obligations relating fo thal period, then the excess well(a) or
expendiiures may be carried toward, inte the next suecmsding
petiod(s) and off-sal apaiinl any offer exploration wall work
its or investment obligatons.

5

ESTABLISHMENT AND APPROVAL OF ANNUAL
PROGRAMS AND BUDGETS

5.4. At east three (3) months betire the beginning of each Calendilt’
the first year, within two (2) months from the Effeclive Date, the C

prepare and submit far anyproval to NOCAL ain Annual Wark Progre 0
the telsted Budget fir the entire Delimited Area, specitying te P

accordance with good intanval petrolaum industry praetics
the explorntion periods, the Annual Work Program and (he
established by the Contractor after (hie above mentionad menting

Each part of the Annual Work Program arid Budget appteved by
carted out by the Cabtractar within the slated frm

Should NOCAL, fail to notify’ the Contractar of itm wich fir navisiory i

within the period of thirty (30) days above-mentioned, such Annual
and the related Budget submitted by the Cuntraclor shall be
approvad by NOCAL_

5.3. Wis agreed by NOCAL and the Contractor inal the Cont cue

a

the the Annual Work Program, In ital event,
to NOGAL, the Contractor may make such changes provided |
Work Progra are nol modified

ork,
5.4 Whenever NOCAL is required to @xercise Its discretion oF
under this Contract, it still exercise its disoretion ar gran

and af
Delimited Area and in ucbordance with good interns
i
:
:
i
i
3

by giving thity (20) days Notice 10 such effect to the alfer
the J

cite rikie
3
i

Bplor shall seieol Ne Ipvation of JOO mestings. AU costs of the meetings
9p attendance fees, travel ond accorimedtation conts shall be fecoverabie as

OR'S OBLIGATIONS IN RESPECT OF THE
RATION PERIODS

Contractor shall provide all the nemessery funda and purchase or hiveall
aft, facilities aid matatals imquired to carry out the Petroleum

aL Contractor shalt provide all technical aawintenne, incliding the pensoriiel
qlee tc carry out the Palrolaiim Operations.

Cottrsotor shail be tespontlble lor the proparation aed pectormance of the
fork Programs which shall be cared oul Ih the mos! appropriate manner
ance of good iitarhaliihal petroleum inedkisty practice.
6.4, The Contractor undertakes jo lake afl (he reasonable and p
accordance with good Intemational petrolauin industry practice to:

{a} ensure the protection of wator-bearing strata encountered duting
(b) cary out the tests Necessary for deletmining the valve of aly
show encountered during deilliny and the exploitability of any pens

discovaries:

(c) avoid looses and dischalgnn of Petroleum produced in |
Operations

) submit to NOCAL an Environmental Impact Siatemant ) prior to
commencement of exploration and production openitions j

(@) Take ressonable preventive, comectivy and restnrative i

with fatest infemational petroleum industry codes, standards srt to
Protect fram polluion, contamination or damage resulting Petro f

Suifaces caused by Contrackw and alinosphie hereunder focttions in
acoconance with lates! international petroleum jechistry codes, date

6.5. All works and facilities ereched by lhw Contact hereunder
thelr nature and to the circumstances. be built, placed, signaled, mathe

50 ag to allow at any Une art in saioly (ree passage to uve
= Delimited Area, and without projydice te the foregeing, the Gon
order to facilitate navigailen, install the sotind and optical |
required by tha competent authorities andomaintai them ino
to said suthontes.

6.6. In the exercise of its rights to uid, carry oul work and ime ‘1
Netessary for the purpases hereof, the Contractor shall not dist v
graveyard of building used lor religious purpewes, nor cause a Neiewhce to any
gaverment or public building, except with the prigr consent of As.
make good the damage caused by it in that event

6.7. In its conduct of Petraleum Operations, ihe Gobtracior undert
Necessary precautions to prevent marine pofivtion

fh order to prevent pollution, NOCAL and Contractor agree thatthe Gp
It accordance with the Contractor's envirgnmantal management ba
taws of Libeia as may be applicable, aa veal aff oxi Weerrvatic

environmental conventions to which Libena is currently 4 signatd wall ay
good oil industry practice. NOGAL and the Contractor stall mse
shy measure which may be nimnessary to preserve Ihe environment
L and Contractor chal! commission pefiadic environmental audits wher
O ‘and Contractor as necessary to ensure complianne with the
dite will be connidered as part of Petroleum Operntions.

Géntractor and ity subcontractors shall be obligated to give preference to
y d goods fram Liberli, if conditions of price, quality, delivery time arid
Nbare equivatant

Wo exercise any of the rights cobfered hereby through agents and
contracters, and te pay accordingly anyat thot) expenses and costs in
din the currency chowen ty tte Contractor

ontractor shall Nave the right lo cliar the geourid, dig, perforate. ceil,
place, supply, operate, manage ana maintan diirhes, pools, wells,

agents, employses and reprisentatives of the Contractor of its
tors shall have the tight, fir the purposes of the Petroleum Operations

D or eave tho Delimited Ares qnd shall have free access 10 all the

ontracte shall hove the fight, subjtlct to the paymort of fers applicable
p lamovs and use the qurtace soil, malure tinyher, clay, sant, Reventon.

is

pypuum, stones. and other similar materiais which may pe
performance of he Petrolaum Operations.

ACTIVITY REPORTS DURING THE EXPLORATION P
SUPERVISION OF PETROLEUM OPERATIONS
8.4. NOCAL shall own and may freely. jae all the originat dato
relating to the Petroleum Operations puch 2s, but without é
sainples. geological, geophysical, petroplyysical, dating and operatty

@2. The Contractir undertakes to fuminn NOCAL wath Me a
reports:

{a) daily reparts on drilling operations,
[b) weekly reports off seismic OpsiTatlanes,
(0) within: thirty (30) days alter ach Calendar quaries a report d
Operations caried Out together with a detalles ptatyment on Po
respoct of the preceding quarier

(d} prior to the end of Fabrusry of mach Calendar Year, ana
Petroleum carried out togethar wit) a detailed slate
Costs in respect of the preceding Calandar Year

8:3, In addition, the following raporta or docunonte strait tse turn ne
‘soon a8 They are prepared of obtainad:

(a) a copy at al gaological surveys and aynthestes togettvar with
(0) @ copy ol ail geophysical surveys, meaauremeint and Intarp) -
sections [

= of thie deilling locale’ did compiatian repoct for cach welll tagether with @
set of recorded logs:

Of i om wet or prea nae Sgn hh at Stay seen 36 he
duction of a welt;

FA of all reports talaliig 1 core analyses. All wections, profiles, logs
‘other geological or geqptirsical documents be supplied oh an
Slate Lahoparen! nuppont in view cl subsequent reproduction

i ‘of the cone arid cuttings removed from each well, as well
he of fluids produced during dill eats or production tests shall atso tw
to NOCAL within a reasonable cioriod.

ipiratidin of In the evant Of surrender or tamminakon of thm Contract, the
dl ent ond samples ralaliny 19 the Potroleurs Operations shall ho

fata. inlonnation, docunaints, feparls and statistics including interpretation
supplied by the Cantractoe pursuant to Inte Contract shail bo treated
defWal and shail fot be dikclised by any Party to any other person without
5 written consent af the clher Parties within the life of the Exploration,
of Exploitation sutharization periot

provitions of this Article 8.4 shal ont prevent dizclonure:
By NOCAL oF the STATE

w ‘To any agaricy of the STATE of to any adviner or consultant to
NOCAL-

(i) For the purpose of complying with the STATE'S intemational
obligations for the mubmitsian of stalintics and related data.

r)) To ite Afiiiatad Gorypary, advitions OF Conniilants,

ii) To 2 bona tide ptitential assignes at all or part of Cantractocs
interest heretindor,

uy To banks of dither lending instiutions for Ine purpose cf seeking

external financing of Costs of the Petroleum Oparatons.

(ly) Biber dagen rain one sara
Operations, ling subcontmetnes, vendors and otter service

contractors. where thin is essential for their prowiann of such

services;

™ To goverment agoticiss for oblainng necessary rulings,

permite, licenses and approviis, of as may be required by

‘7
Spplicablo law or fininéul stock eechange, or cunt
Taportng practices of any entity compeming the Contractor

8.0 Any Panty decloning inloenaton on prowding dite to any Third Party
Article 6.8¢b) (Wj, (il) ahd (iv), shall require auch periods fo and
Confidentiality of such dita,

8.7 The Convector shall kelp NOCAL informed of ils activites Mitiugh U '
designated fopresatiuitive af the lalier In particulut, the Contractor shall (iO
NOGAL as soon as possitie and in any ewert at least filtear (15) cays in oc
“of al gedlogicol surveys. seinmic surveys: cdmeencement of d
installation of @ pation

Jo the even the Contractor duckies tu abandon @ Grilling opereticn It stall
NOGAL therea! witin at leagt weveriiyetwo (72) Noles firiog to such abando
unless operational slaty (9) aceite with lntyenalional wneustry 4
CAMBS mors urgenl resprulae

ARTICLE 9
OCCUPATION OF LAND

9.1, The STATIc shalt make aveviatie 1 the Gontraciar, and onty for
of the Petroleum Operations, airy tid whch 1 ons ond which in
said operations The Contractor shall have the nght to build and the oblig
maintain, above end below the grourid. the fuciliies necesssty for the Pe
Operations

The Contractor shall indemnity the STATE for any demege caused to the lie
the cons¥Uetion, use and malnienance of ity tvelites an such lund.

The STATE shal euihorce the Convuctor to bull, use ond mamuin ieieg
telegraph ond pipig oystems obuve and below The grouna and slong Ine
nelonging lo ihe STATE. jrovxteu Cuil Uw Covtrector pays to tne “
reasonable compensation mutually agreed upon

9.2. The nan on land owned by navate permons, wlych would be necess|
the camying out of he Petroleum Operators sul be voguired by
agreement between the Contracior ano (he priveta pomen concemed

in the event of disagreement, the Contract shall nolily the STATE there
the lutiar stall proceed to uxpropriaiion for a pultilic pulpdse, ot
eo. yin. ceerrinina, Set. wake of Binew eropecy ais, nO Gonard

be givers to the Contraciy's purpese fot boquiring them and the
Thal no law or procedure for maid aoquisitian shall have the effect a
Wm an excessive yale arp confacaton valle, Those rights ecquved

i

#
be regiitered in fs name bet the Contractor shall be srititled to
p from for the purposes of the Petroteum Operations. uring the entire
Contract, the STATE quiranitees thut tte Contractor shall be protected
d occupation of such land juat as il (towns the property rights thereto,

Purpases of the Petroloumn Operations, the Contrauton shall have Ove
| ih accordance with the dipplicable lows, any milroad, tramway, read,
Ading sinp, carusl, tiver, bridge. waterwiy and any Ylephyane or lalepraph

Liberia whether owned by the STATE of by any prvain enterprine.
paymant of fees then in effac! or mutually agreed upen which will not
5 of te prices and tatitts charged to Thi! Parties for similar services,

tove the Hgbt fo use for the purposes of the Potroleum
; eae OF Air tranmportaten mans for Ine transportation of lt

rf
;

TATE uhall have me right to use for axceptlonal mations any
and communication facility imitulled by te Contractor, subject to a
0 agreed which will not be in excess of the prices
ett to Parties for similet servines.

s

g in this Contract shall timit the STATE'S right to buikt, operate and
Joo. under and aiong the land made avaiable lo te Contractor for thw
of the Petroleum Operstions, roads. raleade, airports, londing slips,

=vent the Contractor discovers Petroléuni, il shall, as proinplly as
ify NOCAL thareof and submit to a, within thiny (30) days after the
temporary plugging of abandahment af the discovery well, o report

oned Petnleum
(6) months after the date of notification of said discovery, the appraisal
and the estinale of the related Budde,
. the eandilions reaterred to In
request to NOCAL, Ihe latter shai) grant to it an exchinve ap
for w ducation af two (2) years trom the date of approval of the
program and the related Budget, in res of the Appraisal P
sold program Except otherwise p by this Arficls, the hor shall,
during the tem of said exclusive appraisal authorization, be subjqet &
regime as that applicatle to the exchinlva exploratian outtiorlzabon.

44.3.1. The Contrautor shall then diligantly carry oul the opiptraisal
the discovery in question: it partioular shall drill (he appraisal
the produrtion fests specified in suid program, AL the Contrantot’s
at least thirty (30) days prior to the expiration of the app
defined, the duration of said perlad may be extended by 0 moxliit
menihs, pravided that such extensiqn ts justified by the continuatgn
and production tents specttied in the appraisal program.

Further extansions of the appraisal petiod may be requested and
granted by NOCAL, jn ihe event thal further geplogical
facilities of commercial work Is considated justified by the Gi in order to

41.3.2. Within three (3) ihe eter the completion of appraiwal ‘of no ister
the turty (30) days por wo tie expiration of We apmraiess Contractor
hall provide NOGAL with 9 detailed rerpert giving all the ints fo the
discovery ond the appraisal thereot.

41.3.3: If, ater having cartied cut te appraisal work, the Contes b ebrahs that
the Fiald corresponding to the Petroleum discavery Ib commercial
NOCAL, together with the previous fepor, an appliomtion

auitorzatinn accompaniat) by a detated develap

{@) the planied delimitation af the Exploitanon Penner ¥p
Contractor, #0 that Il covers the area defined by the seisinic cho
oe eT pats

(b) an estimate of the reserves in pipes; the proven and pro
reserves ond the comesponding annual production, together

methods of w in

Crude Ol, any Asaociatnd Ma
(c) Ham fy iphone aa and work neuessary for production,

ber of development wolts bee nein ne = Degman herd
s8ing, mintage ond poding fatiliies Ipgether

U sctiedule for is inpkementation and the projected dale if

ature of the discovery ln

hotel nature of ang of more Palelaum Fiskia shall te
p Contraciar, Grove at shal ot on of appa we

ie economic study noferred to in Adticle 11.3.3, (e)
commercta| nature of eald Feld or Fleicts

o ol investment and exitielcn: conte fagettior with an economic
g the comwrerclal nature question,

clered| compiercial by the Gopirictor , after taking Inia account
Contracl ond the subiniied cavelupniant and production plat.
aceonlance ‘

es of eviiiuailing the commercial nisture of said Field or
- toll te erect eum None Ey aye are
subrrinsion at Gevelopineht abi pesouction plow accompanied by lhe etocimle

evaluation.

14,3,6, The shalt be
ho ol of NODAL, ee GE

saki plan nity propose reviniona of madilicatiqns hereto by notifying the

Contractor with ll the useful justiicadons, fa that event, the Patios shail

pmposed revisions or
evinblah by/twldal egteernent the plan lee erat forte: the ploet
o be approved by NOCAL upon the date of much agreement.

Should lo notily the Contractor of its wish for revision of modification

within the ninely (90) dey period, the plan submitted by the

G Geemed lo be approved by al the expiration of said

puricd.

41.4, if tor Justified, the Contraction, within twelve (12)
tien lo NOGAL of 0 Petroleum . has net applied for

an exclusive) authorization ori, ata its granting, If hes mot commenced

in respect of sale disbovary, or i! the Cantractor, within sighteen

2
(18) manths afer compiation of the apprtisal work, does not decla
as commercial, NOCAL may require thet the Contractor surrenders fll
fespect of ihe dred deemed tu encompass said dinoo wat
compensation for the Contractor. if, within whay (60) gaye alter

and an rocelpt of NOCAL's written (request, the Contractor has
decision, it shall durrender said aron and will torte all ite rights

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHOR
RESPECT OF A COMMERCIAL DISCOVERY

12.1. A commercial Petroleum discUvery shall entitle the Contractor f exclusive
fight. if itso requents pursuant fo the conditions sel forth in 11.33, to
obtain, in respect of the Field concurned, an exclusive explo a) Guthonzaby

covarting the related Exptoitation Ponmeter Sald wuthurization
NOCAL as soon as pasaible.

12.3. Ht in the course of work cared out afiar the gren| of an excte
authorization, il appears that the area defined by the seismic clos
concemed Is large? than originally estimated pursuant ta Article
shall grant in the Contmotor. an pert of the exclusive exploitation
already granted, an additional area so that the entirely of sail ef a) included in
the Exploitaton Perimeter, provided, however, that the ele

12.4. Where a Field extends beyond the boundaries of Ine Detirul
may recuire the Contractor to exploit said Finld in ssockstion wit the
Of ine adjacent area under the provisidris of 2 unilizaton agreerel

Within ste (6) nionths after NOCAL has holifled it raquest the Gonfractor shal
submil for iis approval the development and praduction phar of the inld concerned
which shall be prepared in agreement with the right holder of the adjaegnt area.
ON OF THE EXPLOITATION PERIOD

wlan of an exclusive explodation axitiomuatian duticig weilih the
INOFIZ6Y Lo Carry oul Int eApINLAD® of 4 Frekd ductwred cimmerctal
five (25) years trom jis date of ave. If upon expiration of the
lod of weitityfive (28) yHiins abovewdefined, a comtnercial
@ Fiesd remains possible NOCAL shall authonze the Contractar, at

het faster’ =s1 subinitted o| least twelve 112) montis paw to sald expinvtion, to
continue GAR this Contract the explodntion of said Field during mn additional
period Of Seiore thah ten (10) yours, provided thal the Contractor has fulfilled all
ts eblig BurnG Ihe curren! expinitation period

7 Pains pole ee PAROS. @ comnenetcia-mepiaiaton
Hgemainn possible. the Cantradioe may request NOCAL. wl least Wwolve
lur to Sid expicabon (nati he uUthorized to cortique the wxplaitsten
ef this Contract, HUNG 20 Aion pwnOY ke be agreed upon.

tractor may. Al ary Atte, Hilly Ht peetuilly qufereHe any oxctestee
ite Gn GY (uviNG at hovel twelve (2) montie’ prot notice which
5 with NOCAL a consent, Tht hove atvall be accompanied ty the
ch the surrendering Contractor undertoken lo take, in accorisricn
Petroleum Industry prnitices aevsing vut ol iti surrender.

HMHION GuFrANin GP watiarreat of ine lant exclusive oxploiiation
60 ia Ihe CUntarctue. thie Contract esl lee inienente

tian of this Contret etialever Ihe feation tnereot, shall nat
actor ot any opligationn woureed ilar too or 4riging trom, sakt
UIE Cae writ AtHMUE ties Uasttldtanct

ARTICLE 14
EXPLOITATION OBLIGATION

14.1, For any Field in respect of which an mclusve exploitation avinodzal
been the Govteactor undertakes jo perform, at its sdle cost mit

risk, all the Patrolaum Operations in accordance with good inlet
field practice for the exploitation of said Field,

14.2. However, I te Contractor can prowde commercial, fpclaeat ots %

exchmive exploitotion authorization has been granted in oct 8
provisions of Article 12.1. NOCAL agrees nal fo force the Contractor
the exploitation of such Fiekd,

fe thal evert, NOGAL, 1) ts discretion, nuay wiltutraw the exchisive
auihorzation coheeriedd with respect to stich Fiekd Irom the Contractor wi
compensation for tne latte, by giving a sixty (60) days’ prier notice

ARTICLE 15

CONTRACTOR'S OBLIGATIONS AND RIGHTS IN R
EXCLUSIVE EXPLOITATION AUTHORIZATIONS

45.1. The Cohtractoy- shail commence development work pot tater, tim
months after approval of te devalonment an! production plan referred p
14.3.6 and shall continue |t with the maximum diligence,

15.2. The provisions of Articles $, 6, 7, 8, 9 and 10 are also app
mutandis, in respact of any exnlusive exploltatinn authonzation,

15.3. The Contractor shall have the right to bolld, uke, operate ane (raititil

The Contrecto: may determine Ihe toute and iecaton of any pipeline
which is necessary for the Patraleum Operallans. provided that it
platis to NOCAL for approval price to the commencement of work;
crossing of tunhing alorgside roads of pancacgeways (other tran
oxclusively by the Contrscicr) still be bhill so a6 pot to hoder the
ihose roads of passageways.

e Conticlor shalt NOCAL wilt alt the reports, stictes_
OME retstalts, testits dotuments enavling the monitoring of the propar

testing of prodtretion and gaavod rato,

Measurament of the Field feseevoirme pressure of other methods to
olr periormunce a8 agreed by he Parties

é Contactor undertakes lo produce every year trom each Field quantities
Mleurn in accordance with the provisions of Article 15.6

1 prodiction rates of each Fiek! uball he sutmitied by the Contractor
with Ihe Annual Work Programs lor the approval of NOCAL which shall
Inhalt prowded that jhe Contractor hes proper technical snd econannie

# Contractor shal measure oll Petroletun producdd aller extraction of the
d associated substances using, wilh te egresmen! of te NOCAL,
S and procedures in keeping wilh the Intemational petrotaum industry
NOCAL shall have the fight to examine Crese meaiurements and to

25
Inspect te mStutnents ahd procedured used. If during expiciiatio
wishes to change sand inginuments and proceduris, M atuall otstiay th
NODAL, which will pot be unteasanably withheld,

Where the appliances and procetufes used hereiore
overstatement or understalemant of maanuyrid quantities, the HF
deemed to have existed since the date of the lest calibtston of
untess the contrary can be juntitied, and the proper adjustment si
the petlod af existence of such ertar.

ARTICLE 16

RECOVERY OF PETROLEUM COSTS AND PROD
SHARING

16.1. From the commencement cf regular productive of Grace Oil
shall market all the production of Crude Qi oburiaed trom the B
accordance wilh the provisions hereinafter defined

46.2, For the purposes of racovety of the Petroleum Casts, the Geniractor may
freely take each Calendar Year # portion of the production i ne wg
eighty percent (80%) of the Total Production of Petroleum trong tt
Area, or only any lesser percentage which would be necessary and #u

The value of suet portion of Total Production allocated to the
Fetroieum Costs by Ihe Contractor, aq defined in the preceding pa
Calculated in accordance wilt thar provisions of Article 16.

It during a Calendar Year the Peiroleurn Costs not yei recovered
under (tue provisions of thin Aninle 16.2 exceed the equivalent in
percent (80%) of the Total Production Of Petroleum from the ©
in that Calendar Year shall be cared forward in the following

™

Contract,

nevessary for the mcovery of the Palrolium Cosie, hereinufte
"Remaining Production’, shall be shared telwean NOCAL und tl
follows:

The Remaining Production shail be shared according lo the daily
from the Delimited Area, Remaining Production shall be shared
the basis of the following production tranches:

x ls
=3) ° | iow si

pf Waturat | NOWAL"s shave
of crude

of tis Artie, Nhe Ginly Total Proquction anall be the average rate
Of Guring Ihe catandin! quarter in questan

= et

I ie deemed to include the potllan necessary to pay any lax(es) of

Libera whiuh willl le assenced on ite incoites NOCAL agrees to
ono ny income tax Gn bulvall ind in the ratte of the Contractor
be. arid 16 deliver to the latter officayt fScelpts af such poymernte

Wishes to racaive it Mind all of pall of its share of production:
the uLstall $0 rotty i writing to the Contractor at least ninaty
He to the beginning Of the caleniat quariey concemed specifying the
i Mal wishes to receive in Rind during maid (yuatter.

Wishes fo teczive in cash aR or partof its skate Of production
16 3 ort NOCAL haa not nabtied the Contractor of ita decision ty
: Of production in kind pursuant to Article 165, the Contactar shat
A share of production to ba laken in quan for the quarter

2 SUCH Quarter wn jay ko NGCAL within thirty
Of each

17.4, Unless athenvae provided for in thls Conteael the tanta
of ite Petroleum Operntions, be sutjedt to Ihe lows denermily

fequiations in foree in Liberia congetnlng taxes which are or
incomes, or determined thereto.

ees To

Income Tax Rate applicable io Paloleum Operitions ca
Contract shall be thirly five (35%) porcant,

In accordance with the provisions of Artic 19 iH is exp

shall konp separate accounts lor eagty Fiscal Year in

respect of the Operations, In acoordanie with Me Htiges in force in

Liberia, enwbting in particular thie establishmert of & profit and emourit as well

88 8 balance shat showing beth tho results of eal Petroleum Oppedtions and the
Gsset und ability ihunrs allocated of Neleted tharato "

17.2. For tte purpaiise of Anticte 17.1, the Cuhleoctor chill in relipect of its profit

arising from Petroleum Operations, te table (an jcorne Max Hihe laws and
foguiotions in force in Libana -
*

dcknowlodged that NOCAL's share ol the voluino of crude oll atillibe deemed fo
include a volume of crude oil fo mes! Contractors Liberian incogim Tax kebiiitiés,
from which NOCAL siail pay Contnicter’s incotne tax. The ofa shall nat be

tate for any payment to the STATE (inclucling tex authorities) op
Income tax As regards the tax auithariies of ja, the shure of Grade Oil of Total
Production, which the Contractor ii apiitied to recanwe Uncor
Article 16.3 is considered as repmesotiny the net profit obtained b

17.3. For the purposes of assiialrig ite toll Catiractors
thepect of a Fiscal Year, the profit ant! face account plat, inter
the following:

(a) the Coritractat’s dintiual grots inedirie roootdred |e ite soon
fromm the marketing of the quaritity of Crude Ov to whricty it is entitled §
18.2 aod 16.3 all other inconies nt proceetis Heleted to the Pelroliit
including inter ala those arining trey

« the sale of mtated substances:
cessing. tranaportativn or stimage of products for Third Parties in thy
e dedicated to the Petroleum Operatona.
profil and loss account shall be debited with) ail charges necessary for

Opes of the Petroleum Operations in respect of the Fiscal Year concerned,
ae Coieaed Uraser Ee Pee nrar me ate OF ae See prem oF

=

re
a

the following items shall be debited fram the ingome of the Fiscal Year

19 the charges speciticatly get forth below iq this Articie 17 4, alt
chats, including the costs of supplins, permonrel and manpower

%

#3

i
i
i
i
Hi
i

which would be formally charged in arm's tongth transactions
buyer and edller for dentin! or similar supplies of services.

$3 Gt ee 8 F

ors

residing
d administrative overheed costs of the central eervices of the Contractor
bed Companies working for is account, locled ebrosd. ond indirect
Aired by said central services abroad for their account Overhead costs
d shall jn no everit be grodter than the limits opecified in the Accounting

# paid to creditors of the Contractor, for their actual amount, subject to
din the Acchunting Procedure.

(d) Lo of ialeriall ‘or, aeseta feaLiting from destruction of assets:
whicty ced or abandoned dunng the year, bad debts, paid to
Third & Ses competation ty dimege.

ble and justified fesérves made tbe cleaily entitled future losses or
current events rendor probate

ath losses or charges directly related to the Petroleum Operations,
changa losses realized in commection with the Petroleum Operations as

and amounts paid dunng thy Fiscal Year

(9) Swi fantals as defined ination 17.10

& for Movanie and immavable properties as well as insurance premaumns:

ca]
(i) Any other Contratior expense recorded according th Acccuming P

17.5. The total Contractur’s taxable profit shall be equal to the ditfer
all the amounts credited and all the amgunis dented in the profit and

PLUS

An amount equal to Contactor's Liberan Income Tai pad by NO
dnd it the tame of the Contractor.

if this amount is hegative, It shall constitute a loss that could be
the following years without any limited pertott of tit

17.6 NOCAL chall assume. pay and dincharge, i We name ait
Contractor, Coritractor’s Literlun theome Taxes out of the sims
NOCAL from the sale or athar disposition of its share of Crude Oil,

NOCAL shail be responsible for any penalty or interast due to te |i
the Contractor's tncome Tax, and stall assume ary cost that this de
to Gontactor

17.7. Within three (3). months alter Ine end at a Fecal Year, eact «
the Coritractor atin! stibeit te the compatelit tax authorities Ite a !
together with financial statements, as required by appcatte
Contractor still pruvide NOCAL wath a copy af Ihe Tax retuen duly
Tax Authorities.

NOCAL. shall, afier receiving the copy of said annual tae mien,
Contractor within & reasonable period (Ho more than sixty days)
evidencing, the payment of Contractors Liberian income tak
documents certifying that the Contractor has, for the Fiscal Yes
complied with all its tox obligations with respect to Ihe income tax as
Article. Such receipts sholl be wsued by the relevant taxing a
state the amount and other particular ciroum#ilances. according bo
{3) of this Contract.

17.0. Except for the income tax defined in Ihia Article and Ihe bonuaet fm
in Attica 19. the Contractor shall be exampt from all other Invies, dull

In particuler. the Contractor, lis suppliers, subcontrations end ialag Go
shall be exempt trom the same lavies, dulles, taxes or turnover (

and taxes on services) which would be payable in connection with s
work performed for and services randered to the Contractar under
ding tax net additinnal tks word be applicable on the interest
ANidentls, deemed dividands, trinster of (rotits of deemed remittance of
@ Contractors brangh in Litena jo it Jorpign or head office ar in
Services reidered by subcontractors.

faxes Nor any other taxes, kayies oF cdlutiss shall be applicable to (her

Of acy king beteen the bompanies signing Inve Costmet and
Companies as well as any assignment mane ip accordance with this
(een to @ Third Party) shall be exempl hom any dulies or taxes,
cons Tax, payobie int such respect

repens sre weceee onl 88, NOC por suai kilometer of the ores
at the baginiieg of emct Yeas as part of Ihe Delimited Area, if
its ats Set Cut below:

Operation Surfoce Rentals Per Annum
itn) perk: USS 30 per sq, km,
alin’ period: US$ 50 persq, ken
ailicrty peerriggt: US$ 75 per sq. km,
& Exploitation Perimeter: S100 parsq km

ca” at the Delivery Point, expraused in Dollies Barret and payable
ly (30) days after the date of the bill of tading, ‘ca Guest’ hansvoaner
question, indicating for each sale the identity of the purchaser, the dt
the delivery and payment terme.

Within twanty (20) days following the end of cath quarter, the Contrpete
determina in uccontance wilt ine provisions ot Arbcle 18 2or baie 18.
case may be, the Markot Price applicable lor Ine quarter .
polity NOGAL of that Mectet Price, Didceting the inethod bt calculad i
used in the caicutstion of that Market Price,

Within thirty (30) days follawang receipt of the notice referred 10 in [i

paragraph, NOCAL shall verity thot the calculation of Market Price 6p

en, prowieione, havaet sist ADee Coe Ne Conttackr of its
Failing nolficaton am NOCAL within that thirty (30)

the following . the i of the Norken Price the
determination of re ofude oits if the Parties have not dete The
expert shall determine the price within thirty (30) days aller ties ap and bis

shall be final and bihding on the Partles: Tha expelt depide in

accordance with the provisions of this Artirte.

6
" w oivexit k woth be neceeenty (6 Celculate un a provmonal baie during a
e Crude Oi price Tm to the Uftings mane during said quarter, Mat

of iny sale to independent buyers, the price applicable to that sake shail be
the pig obtained for the Crude Of for said sake, is adjusted to lake into account
OD. delivery tarms and thirty (30) days peymen term,

fifting other thar thase Which are the subject o! 2 sate Io independent:
i prom snctoetne 1 hai ining inet be be Maton Fics, depend fer
chi “Diarylartectapcgrs nba riya hee Lassi ) delarmined, & pros set

ment between the Caplien of faling apreomant, fv fast tow Martel

s Market Price fot 6 Quattor Nine teen determined on @ final baa,
5, if raquired, shall be made within thirty (30) days.

18

Cantwactor shalt pay to NOCAL the following thanuses:

Nic banged ys ty ged Tota! Production of Crude Oil
Delimited Area the aversgo rate of thirty thoussrd (90.000)
; eatdtnn SoCnee (30) conpecetive dans

mittion US Dollars (US$3 million) whan the Total Production of Crude
Doliinitied Arca fir! mecties the average rate of (My thousand (50,000)
day during a period of Witty (30) consacutiye days

nilfion US Dollars (USSS miilian) wher thie Total Production of Crude Ol
118 Delimited Area first mache the average fate of one hundred thousend
20) Barrels per day during a parind of thiely (30) consscullve Gays,

e amounts referred to iy (a), (b} and (¢) above shall be pale within thirty
following Ihe expiratiol of the folererice porict cif thirty (30) consecutive
19.2. The payments referred In in Article 19,1 will be racoverable and
shall be cormiteret ax Petroleum Coats

ARTICLE 20
OWNERSHIP AND ABANDONMENT OF ASSETS

20.4, Uper expiration, surreidet of terinination of this Contrict,
reason thereol, in roapect of ator part of the Delimited Acoa, or atin
explokation of # Flaki, the Contractor shall tranbler at hi cost to MM

pipelines. roads, bridges, railroads and other facilities.
shail cause the automatic cancellation of any security or surely 60
assets, or which those assets conslilute

However, the Gontrectr may continue lo use those assets beyo
referred fo in the first paragraph, for the requiraments of Its Petroleum t

pe! fry
operations and to ‘emove, at the cost of the Contractay (te acceied COBIN p
shail be cost repoverable), the facilities ralating te the surrendered ares

ARTICLE 27
NATURAL GAS
21.1. Non Associated Natural Gas

21.4.2 Wt the Contractor, after thé above-mentioned discussions,
the appraisal of auch Non-Associled Matura! Gas discovery
shail undertske the appraisal work plogratn for said discovery.
a
i
iui
i i
i He
5 H !
=] i
i |
to :
: E
ie
i
i
i
i

212
21.24.

giving Gwelve (12) montis price natloe which may be
Contractor's consent of autnrnaiticallly in

induatry 5
unless ihe exclusive exploration ou axplren eartier,
Contactar to surrender its righti on the area ancomp

In Both cases, the Contractor shail forfeit ts right fo all No
Natural Gas which could be produced from seid discovery, ale
cause lo be carried put, all rr
1a Specifically pravkled by Anicl 21.3,

procedure shall bm applicable it the nale or marketing ot
Nanna Gas inca ening ine the expioliation of @ Pek.

9 avant the Contracter should not consider thy exploitation of the
een of Natural Gas as and if NOCAL, at any time thereafter,
wish to utitize it, shall natity the Contractor thereof, in which

& Contracts sheet maka avilable to NOGAL free of charge at
Oil and Natural Gas separatkin fecitities alt or part of

3
24.3

20.3.4,

24.3.2. Riardhtoe-Aoggeipecdierttdatph.vindson ssrcbin romp
of this

21.3.4. In the event of the discovery of a Nelutul Gas field

(b) With respect to sales on Me loow! market of Natural
sugh price ae NOCAL and |he Contractor shall agree

upstream, the selling price shall be adiived accordingly, —

commercial st that hme, the Contractor shall not be required tciproces
the appraisal and development of the Natural Gas fheld until It
to devolop. An exclusive Apptaisal Perimeter will be agreed
scoured bia caconry of Ge ane! Ga fd The Conjracts
the extent of any inconsstancy betwaen the provisions of thin Artie 21
6 the provisions ot Articles 11, 12 and 13, the provisions of

prevail,

22

EXCHANGE CONTROL

The Contractor shat with the fnreign exchange conirel regulations,
HB the provisions of thls Arial,

Conwastor shalt have the Aight te retain abroad wll the foreign calreniies
export sales of aff Petroleum jo whieh itis entitled wader this Contract,
3% ts, Hs welll at fRquily, Incomes from loan and more generally, all

”
ARTICLE 24

MONETARY UNIT
24.4. The registers books relating to the G be
and recanded In Ooltans Said be
used to determine the Petroleum Costs, gross income, net
profits for the pumose of the preparitian of the Contractor's tax shail
contain, Contractor's: showing the sales of P this
Whenever Necessary to convert comes
expressed in another the exchange mates to be usec the
Of the dilly closing rates as published in Financtat

25.1. The Contractor shall its gecourts In sccordance
in force and with the privivions of the Accounting Procedure
attached hereto forming an Integral part of tits Contract,
= 9 3 -$i39 FAR Sp

) The Contractor stall have the right to import ile Liberia. free of alt duties
1, in ite own Hane of on behall of Its contractirs and subcontmetan, all
nical equipment, titwlerlals, machinery ond fools, goods ard supplies

fy the Conrasior's apinian for he proper Honiducl ant pemmaeredt of

_

tis

pt Wanaporation, and marketing,
quan , geological and geophysical tools. boats, ships,
, tiling “barges, stips and plalforma, elvil
equipment, plants and all retated

aircrafl, aulometive equipment vehicles, instnuments,
alloys and camping equipment, protective clothing and
medical surgical and sanitary equipment, supplies and instruments
for the levstaltatleny opetation oat and dispensaries.

. the Contractor, Is agents, contractors and subcontractor undertake
Faas tr tonirucstinsotocs It Arion 25: 146) unntirienieach hers
lable in Liberia under equivalent conditions of quantity, quailty, price,
rei Ins OF peRNENG| UnIReR! SDECTC rensirememiE or Inctinical

a 0 . Ibs agentd, ConIMCIO and subcontractors shall have the tight
pepe from Liberia, free of all dules and laxes and at ary time, all the lems
d under Article 26.1. (0) and (b) which are no longer Used for the Petroleum

a
consumed during ihe operations of Jal in place, Ine sxcqy
adminsion will be automatic by simple quanerly

payment of duties and taxes.

in the event af o duly justified thre

machinery, goods and supplies will be placed at Ihe disposal of
as they ative and the iatrative

that event, the seller shall be for
on the date of the tranzacton abt for filing all the firma!
requtations ler
Calendar Year, up to ia total of fin percent (10%) of he stan of Crude
on to which the Contradtor is entitied, shall be

for (he purpose of satistying the nesdy of the domestic market of
contribution of tht Goriiractor styall be in at
in the total Crude Oil Production |n Libov is.

of Crude Oil the Contuicte shall be obhgsied to sell lo NOGAL shall
fo it by NOCAL at least tree (3) mantis prior to the beginning at act

price of the Crate ON sdld io NOGCAL uneer Article 27.1 for the nests at
tc market shall be the Markel Price defined in Article 18.2. That Crude
be payable tp the Contractor in Dollars forty five (45) days alter

3

$5
7237

fi
ARTICLE 28

PROTECTION OF RIGHTS

28.1, The Contractor shall take all neceswary steps 10 achiteve cof this

Contract in its conduct of Petrotauin Operations.

26.2. NOGAL shat all necessaity slepis to facilitate the by the

Contractor objectives of this Coritract, and the STATE Protest the

and operations Contract, ti employees and lwrritary

of Liberia

28.3. Al the request of the Contnietor, ihe STATE stuitt oranitl struction of

dwellirig or business (ey ther Vicinity of thytaliations Contractor

ay declare dangerous as a result of ity Necessary

Precautions to prohibl! anchoring ia iw viel of subinerged ter

Pausages, fo prohibit any Niedianme to te use of any Instattation

necessary for the Petroleum is webiethion Or lint! cir o

pop ind ccna hr ladlocayn tn curren antroraiga contractors
and subcontractors, in respect of the Patrakeun Operations, ail the

type and for such: customarily (n thes intterrieticnal ry,

damage to property, facilities, equipment and
(rourantas Ghich wolld tesaisdies cnagetberenlegainion.

ARTICLE 29
PERSONNEL, TRAINING, SOCIAL AND WELFARE

29.1. The Gontradior shall, for for (he unpenes of the Petrctnum. Oniay
hationsls of Liberia whenever qualified for requirements of the én

Managers, mcrivicians. engineers, aocotitrtutints,
mechanics,

scientists, chemists, driliers, foremen, oretanies and
exticullve employees may be tired olithide Liberia W similarly d specialiets
Camino! be hired in Libera.

29.2. Upon commencement of the Petroleum Operations. ed otraall

(8) One Hundred Thousand US Dollars (US$100,000) quring
exploration periods,

=
Jpon commencement of Petrolourn Operations tie Cartractor shal provide
of social and wallare progr in Litera and Wetlare Progranrs”)
i purpase the Contractor shall devils = mi annual training Budget of:

1 Hundred and Fifty Thousand US Rotlars (US$250,000) during cart
exploitation periods.

shall submit to Repsol iy annual proposal for the Social and Waltare

wm 6 montha afer executlon of the PSC in the first year and 60 days in

ve the and of the Calendar Year in subsequent years. The Social and
Program shall be mutiiely agreed between the Parties but shall not
penditure fevels defined in 29-4, (a) and (b) above.
js Pell bastsillme zal oll Ores ya gy etl Partes lofi purpase of
receiving monies and makiry LOL (he frionies referred to initlicte 29:2 (a),
26.2 (b), 29,5 (4) andl 29.5 (>) The signatures of both Parties r" tor
payments (made aut of the accourit, Pay to the accourl sha by the
ps ctepnlbine Madhatr ordi tara

may Appaldt up lo 30% of the training carididales (by NOCAL
may appoint up to 70%. The tor may allow ROGAL to candidiites:
for part oF all of the Contractor's 36% Hit Cobtrsctor does dot required
Candidates.

ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION
AUTHORISATIONS

30.1, The provisions of Article 12 shall apply niiatis mutandis, py exclusive
exploiation authorzations. In odtition, (he following periacke act 0
liter alia, be tuminhed in respect of eece Fila:

(a) daily production reparty,

2) cae pti Salen Kis queen of PARI 8 mH thone sold
Guring the pewvions:conds kigithur wiih itormiation ‘on serch sen! ,

Uniess te Contactor gives itn vaillen consent, the information raiiifigg to = Field
\ explollution, except statistical dale about activity, shall be pansidered as
confidential by the Parties during the trem of this Contract.

3.2. The Contactor stall Tortivntth tho STATE of any eiivtiets
whatsoever of facilites, and

caused to the Petrol take all
Necessary slaps to tarniinate and cary out Ihe necessary rim
30.3: From the year of granting art explonation out Whe annual

fepait ralorved pn Artete 8.2 aba algo pichtie be floWng?

Cel nceaein'on Oh ievitagyieen sind preehicken opsriiis ai Wht during the

a Year. including he quantities of Petrotetun peo ieee
amy:

(0) infermation on ai trarmpertation: and See pace aie
Of the main facilites bullt by the Goritractor, Hany.
parforming

any of the obligations resulting
‘ol this Cor
control of a : , Bartheuiiker.
of conditions attributable to war, or any other cause beydnd its control,

Obligations other than those alfecied by Forse Mojetule shall
parformed in accordance with the provinions oft

ARTICLE 33
JOINT AND SEVERAL OBLIGATIONS AND GUAR

communication, OF agresment, whether buh
Parties, relaiad to the purpose of this Coninct may be asserted I
cleuses hereof

33.2. Whete the Contractor i constitulnd by several anttes, the ot
fiabilities of those entities under this Contract shall be joint ane
eae Peas ranphlin eile Spc alr
an Vis decesicn, oer ceaeaead Clatve' aaeened ta'on tepmerae ty

date df approval of ah dasigomen, Ne assignee shall comply with the
P .
ARTICLE 36
IMPLEMENTATION OF THE CONTRACT

36.1. The Parties agree to copperate in every possizie manner
objectives of this Contract

Howaver, the Contractor shall observe the licable procedures if for
and shail apply to the conipetont Ministries: Agencies vil the Adi

36.2. Any notices or olher cofnimunication uncer (iis Contract stislt
have been made wher iny ane delivered Wo ath dultyorized reeyrres
Hr conskters that the Contractor hes commited @ breach in the
hdth-of any of its obligations, it shall so notify the Contractor in wating and
dor shall have sixty (G0) days to remedy the breach or refer the matter
in accordance with this Contract

qo in thin Cofitmact att inserted for purposes of convenience and
= din no evert shall define, restrict or describe the scope of object of
iGfior of ary of itty clatises.

1 and 2 attached hereto shall fom an integral part of this

or by any Party concdiriitig the pertormance of any obhgation of Ie
be in writing and signed by the representative of te Party, andne
ee hot exercise any of ite rights fo whicl it ts.

pity that now oF hereafias han a right to clalin sovereign Immunity for

of ite assets hereby waives any auch lmownity to ie fullest extent
the taws of any applicaytile jurisdiction. THis weiner (mokades mmvenunity

pert dulerminaticn, mediation, of arbitration proceeding commericed
is Contract: (3) any judicial, administrative or other (roomedings to ald
tion, mediation, de arbitration commenced pursuant to this
d (li) any elfot to contien, efforme or ernoule any decinon,
d, judgmaiit, service of pirotess. axecution order or attachreert
dgment attachment) that results from any expert Melerminaton,

M
mediation, arbitration ot or OCTTOEEO
iasicanre Rey aed Each Party ackrenledges thal ite rights and oblightie
hereunder are of a Commons! arid not a Goverimeilal natwee

ARTICLE 37
EFFECTIVE DATE

ite acta ate shal Ge tis dale on which MOEN. Selie eo bed
evidence of the enactment of icy eh. aad
See a ine ha once or fou hav tv fo Peapebo ot

IN WITNESS WHEREOF, the Partie hive signed this Cantnact on Ivo cate
Set forth below.

Witnessed By:
Chairman of Board af Directors of NOCAL Date

Attested by:
Minister of Justice, Republic of Liberia Date

APPENDIX +
Attached to and made part of this Contract,
DELIMITED AREA

irae Srvive Date: rere tebe iverpuly hiaperinserinbue yrniestd
See neue reese the perimeter conatituted by Ihe points
attached map below

The geographical coordinates of those points ate included bekow, wath
the meridian:

Those coordinates are onty given for of litustration and
considered as the Doundanes of the Jurtsiliction of Liverta.

‘The nurtabe of the Delimited Area ebove-defined is deemed to be 64
3,225 aq. kM,
Untirig Procedures shail be Inllowsd and Observed in the peiformance of
ons urider fhe Contract to which this Appenetix in attached:

of te Accounting Propedure fe lo establish the principles of
MW) which shall reflect costes Petroleum

Shall mann iat bake of gemaunhiny tinder whith Costs and benefits
d as applicable to the patiod th wine the histilily for Ihe cost is Incurred
to benefits armies regariless af when inrciced, plaid OF retebved,

Material shall meen Heine of Maljrtial yetiel in (he pétroteuin industey
to record, canitol ad inventiry

Account shall main the s®counts mainiained by Operator to
receipts and olher transection of Parbes participating in
by Joas than ail Parties.

hall imman the personal property, including DUL not litniied te equipment
. Boqtiiredt and Reka for use In the Petroieuin Operations

it and tlatemernts:

and Bboounting bobks of the Contractir shall be in conformity with
sepa npoaeeind sidering
5a == es g
es os  - § -- oFoeh Sago ge 8
: bESigeds

L4. interpretation

In the event of any conflict betwuad the piovidlaris OF this Account
nd the Contract, the provisions of te Contract shall prevail,

L5, Modifications.

The prowisiges of Accounting Procedure imoy te mortified
agreement batween te Parties.

ft any metiiod eatabiluhed herein of inequitable 40 the
shall mBet_and in good faith endeavavir to agree on changes in
necessary to correct any or

Article ii - Petrotoum Costs

; * nt

(b) apprainal expenditures;
{¢) development expenditures:
(d} explotiation expuiten:

seas ps
Gosts Account shall enable, lator alla, to ideetity at avy time:
amount at Pelrolourn Coats since the Effective Cuyter,

(b) SMU of Patrol Cents neduvenned,
{c) (hits AMOUNT Crediled to te Petroleum Costs Account pursuant to Article
{dy amount of Petroleum Coutts which remain io be fecoversd.

culaiicn’) of Taxable incceriiy.
os68 of Article 16 of the Contract, Petcleun Costs shall bo recoverad
sequence:

expenses in respent of a Field incurred and pald from the date ot
taf requiar production;

: d to the Petroleum Costs Account
J Gxpenses wnd costs ahall be deblied to the Pytrolmum Costs
d shall alse be deductible for Iycome Tax roturn, according wilh sarticks

expenses
Cost OF pMerewunel By the ©
0 Altus to tee CHARS te oo My In the conduct of
i ly or and
of where stich personnel are located, ghd nit otherwise in

extent HOt incited let maitecien eect » he Joint Account pte
vacation,
"ot hobsey sickness.
allowances and olhet clistomary 25 Yo the se
wagos chargeable hereunder, a wall a costs fo Operninr for
benefits, Including but not limited to employRe group iniurane
Tae eee, NnPnatzatiOn. Renton, tate, od other: hentig

Experiditures of contributions made pursuint fo sisessmerits
any governmental authority for payments with reapact thamto oF 0
of such employees:

{employees ate engaged in other acuvibed In mediion to the P nolo
Operations, the cos! of such employees ahall be allecated on an @
Wages & clas oe. Contacrs parsone!ey cama me
Patrole # Op in the Republic of Liberia, whose work time. is net dimeatty

amounts establiehad of the basie of ie
be anoually scjusied according Wy the

congas antl Ld anansaampummpiiahane
{
®
ae io adap Reng ion aulhprization three percent
oe p ae Pouce Gow Alcon eecnnine
a oe
(b) from) inlet ce RE mel
(3%) of MPG rues changed to the Petrahium Costs aye

8nd other expenses for the benetit
Oredite for enttiemerts received from insurance others,
Parnicipating in te imaurnace shall nol ahare Inte siete
2.8 Legal Expenses
Ai costa. on expanses of Migation dnd legal serdcas necossary
}. desfoncing, aid wetting tigation ot
of Patroloum oF which are necessary
: ne pi Mesa panies
OF procuring e |
of any such litigation or claims. i fasnly provided
Custis or oxpanses pend laos me Parties

Costs of services directly rotated tir Operations
Companies, provided that such costa shall inet oxcoed
independent companies for on identical or shwilar service

anew

Bez 7 ae

h

t
| senutily
Z

All caste incurred for the benefit of the Joint Property and other Property
Agtesmen! a6 9 feeull of governmental of neguiatiry

by. the proviaiona
Contract or ths Ca as by the fegutotions in
Liberia, ane not chargeatie to te Patrojoum Gosla Account and shall
be iw expennes be

‘Such expenses shall wncluce, wittioat hmitatien,

(3) expenses relating to the peridd before the Eflvetive Dale.
{b) any expenses relabng lo Ine operations caimied out beyond thi De
such 88 transportation and marketing costa;

(¢} Ninaiicial costa catating ta the financing of exploration Petroleum Op
14, Rems credited to the Petroleum Costs Account
‘The follawing, incomes and process shalt, inti alia, be cemclileed be the P
Costs Accaunt:

(0) say other incomes or ploceeds related Io Ihe Petroletim Operalions.
thase arising Irom:
ofiginal purpose bul sti usable tor olier purpases: at a maximum of
percent (25%) of the price of new maturtal

M.S, Warranty of
‘Operator does not warrant the Material chargnd to tte Joint Account
the manufacturer's oF implied. Wn the

adjustment has been received by the Operakee fram the tnanulectirer of
W.6. Materiats and equipment disposed by the Contractor

Materials and equipment purchased by all the entities constituthyg te (ex
 siitenariiasmansunaemasne tortlicnasammmannoses bey
Materints and equipment purchased by any entity constituting

Tht Pai ca bw wad tho cel ain pe whch hal
Renna pee comme secordairion with the principles d

os caiheneeniisillibnenitialiteWailiiantuik 00
Article 1V ~ Invemtoricn
IV.1. Period

i
5
:
i
i?

Article V— Financial and Accounting Statements

The Contractor stiall luenish the STATE wad NOCAL with af the re
and stataments proviled by the provisions of the Contrsct and
J, ler alla, the following financial ahd accounting statements;

nt of exploration work obligations
mu statement shat be gubmitied not teter than one (1) month after the

of recovery of Petroloum Cots
i ent shall be submitted not tater than ote (1) month-after the end
dat Quarter. It shail present the following Hams of the Patroleur

eye of Petroleum Casts which memain to be recovered at the baginning
(0) the fe of Patoleum Costs in ceispiect of that quartor andl recoverable under
the pro of the Contract,

and the value of the production of Petrolewn taken ty the
9 tive Quarter for the purpiose of recovery of the Petroleum Coats:

{d) the a 1 of incomes oF procteds credited for the purpose oF Articte 1.5.10)
of Petrolalim Costs which ramain to be recovered at the and of the

: ‘an annual statement of the recovery of Pwtroleim Costs stall be
Brier to the end of Februaly of sath Calendar Year

morthly stalament shall be submited not
APPENDIX 3
Attached to and made part of this Contract:
Tax Certificate

Republic of Liberia
Ministry of Finance

RECEIPT OF TAX PAYMENT

The Tax Authorities of the Ropubko of Liberia) certifies REPSOL
EXPLORAGION |... S.A js a churgeabt) person tilde! tha Libarat |
Lan (LAW 9? (2000).

Further mote, the Tax Authorities of he Republic of Libera also
National OF Company of Liberia (NOGAL) Nets siitied in the name :
REPSOL EXPLORACION........, S.A the Income Tix due, lo the ST

the Petroleum Producton Sharing Contract dali t =
accordance wih The Naw Petrolaum Law of Libelio, The amounts

period from O1/04/ fo S12) ate as follows:
income Tax >
Total Amotini-———~-
The Tax Authorities also certifies that the Contractor has, for the f

eneeiny somgnee aN en ee eee ranpect to

Miniily of Finance
Name:

Title:
Dete:

LIBERIA PSC Block LB-18
Income Tax Return forthe year ended Decomber 31,

Revenues

expenses

Gross up value
ADDENDUM TO PRODUCTION SHARING
BETWEEN THE NATIONAL OL, COMPANY OF
AND REPSOL RXPLORACION S.A., BLOCK

BETWEEN

The Republic of Liberin, represented far the purposes of thin Addendum by fhe National Oi!
Company of Liberia NOCAL, 9 company duly organized, nha aren
ph aia la aaa

aa" AL,

AND

ee aS Seamer mcnrpornes tan ee bron et te en
ap (ihe Contractar™).

WITNESSETH:

WHEREAS, a Production Sharing Contraot (hereinafter, the “Contructor™) was
between NOCAL und the Contmuctot on August 17,2005,

WHEREAS, the conditions of Article 37 oCthe Contract heve oot been sutinFied uh te
the date hereof! 7

WHEREAS, pursuant to Articie 33 of the Contract, the Vartics hive mutually aygped to
Contract on the termes and conditions set Terth herein:

ARTICLE 3
DURATION OF EXPLORATION PERIODS AND SURREN!

34 The exolusive explortion authorization in henchy grusted ( the Conte
cight (%} consewutive yours defined by tires (3) consecutive periods.

A fist Explonation Period of four (4) Contract Years, a second Exyplonitic
Contract. Years and 4 third Exploration Period of «0 (2) Contact You
aa

the firut exploration perlxt set forth above the Contmetor has fulfilled the
n work contmitments defined in Article 4, ay ascertained by the Government, the
exploration authorization shall, at the Contractor's requeut, be renewed for
plaratian period of two (2) Contrnet Year

ARTICLE 4
UXPLORATION WORK COMMITMENTS

The Goal

Veaiiracte , diting the find exploration pestod defined in Article 3.1, shall carry out 3

work programme at x cont of no tess than eight (8) million Dollars which includes
fo Survey nf 1500 s<jlumre hin

ons successful 3D selemic acquishion program and subvequent interpretation of
the Contmetor underiaken to mike reasonable efforts to drill one (1) explortary
well Je First period, bot in any event not Inter than the middle of the second explormlory

cto during the third exploration period defined in Article 3.1, shall carry out
H work programme at W cost OF jo less than <wenty (20) million Doflars which

drilling af two @) exploratory wells.

The tesement bi enoomntoted at a lecser depth thi the minimuns contractssnl,
depth,

Continuation of drilling presents an obvious dunger due to the existence ot
abnormal formation presse,

Rock formations are encountered the hardness of which prevents, in practice,
the continuutlon of drilling by the use of appropriate equipment,

Petrotewm formations are cucounterll the crussing of which requires, fir
their protection, the laying of catings preventing the minimum contractual
depth from being reached,

ut that any of the above fessana occum, the explontory well shall be deemed to
drilted to the mininam cantractund dept
nding any provision in this Article to the contuzy, NOCAL und the Contractor
ny titne, agro to abandon the drilling ofa well at a tesser depth thay the mininum
Nh t ZA)
‘ i

In
BT)
Not

2

na
A?

44

69

If al thes expicwtion of ay of the threo (3) explorntion poriods defined in
3.3 or upon tho date of sarrender of the whale Detimbiwd eseywel
termination of this Contract, the Contractot has yot fulfilled its work com ;

In a given explocution period, in the event where the Contractor drill, one ogtmare additional

exploration wells jo those required under 42, 4.) and 4.4 of excel

obligations eoluting to that poriod, then the excess well(») or investment ex;

carried forveunt, into the next sticcoeding exploration perind{s) and off-set any other
i obligations. j

The Contmetor further undertakes to carry out all Petroleum Operations i
the Hervironmental Protection and Management Liws of Liboria and ii
ettvimmnmental protocol. [n this respect, the Cantrnctoc shall:

to) Subenlt to the Government, through NOCAL, an Envind faupaot
Statement (EIS) prior to the commencement of exp on procisctlean,
(0) Take reasonable provontative, canwerl ve and restorative mem : fo protect
from pollution, contamination o¢ desrrenige cosltinw Petroleum
‘Operations to water bodies, land surfaces and the att that any
pollution, contunination sad daniage of such ventor bodies, ued meface ane
ntengephere herdunder be rectified.
Subject to the foregoing, and at thn conclusion of Petroleum Opexutlaas fj tie Delimited

Aron, he Contractur will undertake retiaonable efforts to restore die Detimit Reipaadyiad

goods from Liberia, If conditions af proven expericass, price, quality,
3 af

em
payment we stinilir to these ftom ofbor countries ar from nor-Libertan sources, If
pove conditions arc met, the Contructor commits itself io award (@ only Liberians,
ely, construction or service contracts, the estimated value of which is under Two Hundred

and United States Dottars (U8%200,000.00}, Subject to the above conditions, in the
the evatract for supply, construction or service is above Two Hundred Thousand
/ Sues Dollars (US%200,000,00), and in awarded to 4 Non-1iberian contractor, then.
that event, such Non-Liberins costmetor shall enter into « partnership arrangement
berian companylics).

ARTICLE 16
OF PETROLEUM COSTS AND PRODUCTION SHARING

1¢ which would be necessry and sufficient to recover remuining cost.

ue of auch porticn of Total Production allocated fo the reoavory of the Petroleum
; the Contractor, as defined in the preceding paragraph, shall be enteulated in

a Calendar Year the Petroleum Costs not yet recovered by the Contractor under the
ns of this Article 16.2 exceed the equivalent in value of seventy percent (70%) of the
Production of Crade Oil ar Total Production of Gas [rom the Delimited Area, ay

Wied above, the balance of the Petroleum Colts which cannot be tecovered in that
fendar Year whall-be carried forward in the following Caleadar Year or Years wuril fill

ety of the Petroleum Copts or ventil the expirution of this Contract,

og Oil Production shall be shared beeween NOCAL and the Contractor ay

NOCAL's Siuire = Costwetiye”s Shure

3

s\
a
In cree of natu! gaa, NOCAL's ateare attall be MOM mod the Contractor 70%
sqnivalent per day.

‘The Lest porayraph of Article 16,3 of the Contruct bs void sind ofno further for

ARTICLE [7
TAXATION

17.1 Unless otherwise provided for in this Contract, the Contractor shall} iin roxpect of its

in Liberls concerning taxes which are or may be levied of incomes, ar thersio.
Is specifically acknowledged that the provisions of this Article shall note 0 the
Contractor under the Contract,

The Coutmotor thal keep sepamie accounts for each Fiscal Year in cemp
Operutions, in secondanve with the regulations in foroe in Liberia, on bli
establishment of profit and bows account ns well as a bealauce shout sh
of snid Petroleum Operutions and the asset and [ability tems allocated:

17.2 Forthe purpises af Article 17.1 the Contractor siinll in redpect of its netprefit arising From

Notwithstanding the abeve, axa farther incentive to the Coatiactar, the Government of
Liberia specifically grants to te Contractor « tex hotidny (waiver) on jearpon
tax for tex (10) conseoutive year from the day of tho first commercial 9h
* Delisted Arop. Thereafter, the provisions of Articte 172. shall apply ay
“The fast parmpraph of Article 17.2 of the Contruct ix void and of po further fon

“The Peragiaph of Article 17.5 connioncing wid PLUS to the Contractor is voig
force and effect.

Paraucnph 17.6 is void and of no farther force and effect,
Panypreph 17.8 insert the words "During the Exploration Pertod™, bafone tn
ARTICLE 19
BONUSES AND HYDROCARBON
DEVELOPMENT FUND

19,1 The adult pay to NOCAL the following bonuses:

(a) | Two (2) million Dollure when the Total Production of Crude Gil from the Delionitud
Axes firit reaches the avernge cate of thirty thoraand (50,00) Bacrols per day daring a
period of thirty (30) conseentive days.

(by Three (3) million Dollars when the Total Production of Crade Gil fram the Definite!
“Area fiest evaches (he avernge rate of fifty tholisant (50,000) Barrels per day during a
period of thirty (30) consocntive dayn,

Five (5) milfiou Dotlars when the Total Production of Crade Oil from the Delinnited
‘Area firnt ronches the avernge rate af one hiindred theusaned (100,000) Barrels per lay
during s period at thirty (30) consecutive days.

: eh Ure amounts referred to in (a), (b) anal (c) abuive shall be pad within thirty (30) days
fothowdn the oxpiratiun of the refereave period of thirty (10) consecutive days.

ses shall not he recovernble and therefore shall nol be treated as Petroleum Costs.
DEVELOPMENT FUND
¢ research in the field of hydrocarton, mie expecially in continental aris, aad to

the Government in its overall good of achieving eneegy oustninability, a Hydrocarbon
pinent Fund, to be managed by NOCAL, has been established.

193.2 Theegatrib tion of the Hydrogarbooa Development Fund refered 10 in Article 19.3.1 will

19.3.3 ‘The Parties agree that all paymenty made under this Contract shall he made in wecordanve
otocol nid down by the Extractive Industries Trmsparency Initiative (ITT) , i

oe hr
6 7h)

ie
wile
29,2

293

24

Training Programmers aml for that purposib tht Contractor shail devote mt:
Budget of i

{o) One Hondred Thousand United States Dotlars (US$ 100,000.00) du
=iploration period;

(b) Two Hundred Thousand United States Dallars (US$200,000.00) darif
exploitution period.

Additionally, the Contractor hal! mike an annual coutribution of Seve
United: Stites Dollar (U/S$75,000,00) to the University of Liberia for
progomm;es in Geology, Mining Engineering and Environmental Studi

Upen commencement ofthe Petroleum Operations, the Contractor shut! j
Social and Welfisre programmes (iy Liboria snd foe that parpose: the Contiinett
an onnual Social and Welfare Budget of: ;

(b) Two Hundred Pifty Thousand United Strtee Dollar (USS250,000,00)
the exploitition period.

As provided in Article 19.3.3, all payments made under thin Contract]
accordance with protocols laid down by the Eaxtmetive Industries Tran
(EIT,
An cseroww ticcount shall be established by both Pruties for the purpotes 4 oivin
and paying for the programncs detailed in Articles 29.2 and 293 and shall both be

sigmitories to such account, except for the contribution to the University
shall be paid by the Contmetoc through NOCAL. to the institution,

Te Teel alesis ail ee ewig by eth Fyacion Sei es picker
shall be paid within thiny (90) days of the Effective Dute of the Contenct, Thereafter,
p i stall be ate ean By G0) eo: ene eerie meelrecnny oF fe

29.5 iry into Liberin of all forsign persanne! shall be authorized and the STATE shall ioe
nent necessary for that entry to atl menibers of the foreign personnel, such as entry

g pennits and exit visas, in compliance with the iminigeation regulation in foes

esi of the Cantractor, the STATE sluall fiicilitate any inumigration formutities with
on Bureat, at the points of entry inte and exit from Liberia, in coapeet of the

temployces required (or the conduct af the Setroleun Operations shall be wader the
Hor’s authority or that of itx contractom, subcontractors and agents, in theircapacity as
pe. Their work, number of working hours, salaries and any other matter relating to
ployment conditieny shall be defarmined by the Contraptor or its contractors,

3241 Teemlation by the Contmctor. During the Explosion snd Exploitution Periods, the

ns arin out of or related to the surrenier.
3202 tion by NOCAL. Subject to the provisiont of Article 31, NOCAL shall have the right
t this Agreement if aay, of the following events (hareingfer called “Eyonta of

re the Contictor shall till to make any of the payments deaceibed io thin
ontmact on the due payment date, and such default is not cured within ninety (90)
yo after notice by NOCAL or within suck longer pertods as may be specified in

here the Contractor shall materially fail 10 coraply with its work coromitments tind
ther conditions in this Contract and such failure is not cunsd within ninety (90) days
et notice by NOCAL or within such longer period as may be specified in the

“AN uy = AW)
32a3

a4

383

te) Where the Contractor shall (i) voluntarily dissolve, liquidate 0 up As affiies, or
of business; (ii} file » petition or application to any tribunal forth
trustee or receiver for all or any subamntial part of the Couth

bonkraptey, reo
insolvency or readjustment of debt under the laws of any di ea,
psccmenr ioubsigne actin erent pea paB etree, d

days;
(@) Where the Contractor shall fail to cary out Explorition ns required ly Article 4, or

ceases Explonition for a period af twelve (12) oon: Months or cease

Opportunity to Cure. In the case of an alleged vent of Dofinalt above, NOCAL,
before taking any further avtion, shall provide Notice te the C of the alleged
occurrence of puch Event of Default and of NOCAL': views in that rogsifil add chal! offer the
Conimetor a fair opportunity to consult with NOCAL tw resolve a Otter. If, aller a
reasonable period of tinwe of cotimultation, NOCAL. is of thé reason pinion that the
inatter cannot be resolved by further consultation, NOC AL may then d Wg the Contractor
Notice of NOCAL’s intention to torminnte this Contract. If the Event isnot creed

within ninety (90) days after said Notice, or within such tanger period = fa)
allow a reasonable perind of time to effect mch cure, thea this Contract ial be terminated.

Disgutes Regarding Events of Dethalt, Notwithstanding the provision df ri Va, if
the Contractor disputes whether dbore has been an Event of Defimlt de ed above arul,
within ninety (90) dayy after receipt by the Contractor of NOCAL's Nofiesof its intention
to terminate this coutmet, refers such dinpute to arbitestion in accordandis with Article 34,
then the termination of this Contrao! shall not take effect until the fin Of, was ir

scourdance with, to arbitrition award.

ARTICLE 35
STAMILITY OF CONDITIONS

Veriodic Review. In the event of changes in cincurnitunces from dhitee existing at the
Effective Date, that have an advorss matorial effect on the tetms of this Quntr

Changes in Circummtancey), oithor NOC AL or the Contractor: the saleiadaane’
> = Wee,
tb
by cite Ait iy extablivhed lust sich Profound Changes in Circemstances have

ce, provided thut the economic benelits to the Parties hall not be reduced as 0
Hof exercising the ters of this Article, For purposes of this Contmot, the term
and Clg sent icone see ch Sears tate pcoenels rons
oth n induntry wockd wide or in Libezin o such changes (hit result in such =

ARTICLE 37
KPPECTIVE DATE

ective Date of the Contmet shall be the daic on which wll of the Parties have signed
dum and the Addendum is approved by the President of the Republic of Liberia,
tion to and meeipt therea! by the Contmetor.

GENERAL PROVISIONS

28 specifically amendod horvin, all tho renvilning teams und conditions of the

shall remain in fill force and effect. In the event of inconsistency between the

et and the Adkleedluen, thi: Addendum chal! apply.

ged tonne used in this Addendum that are defined in the Contenct and not

otligryies defined herein shall have the reapective meanings ascribed to ther in the

mbdifies the Contrict and shill have etfect from the date of signing by

et Pr)

+

0 wa
IN WITNESS WHEREOY, the Paction have signed this Addendum to the Contract on

the date aa set forth below.
On Behalf of NOCAL: 4
—qfodse —_— F a le I% Zoot
0 BHAA S Yeszetese
Dr. Kromah ij Date
Presidont/CEO of NOCAL | ’
a

Ly penn jf, 160K

Hon. Clemenceau B. | Date

& _ag KX — Ape Keane tly Heed
oh cpr phe ape RL. |

-

Minister of Financs, |

\ \‘ 2} ro ¥
Hon. Richued V. Tolbert | Date
Chairman, investment Comm.
On behalf of Repsol Exploracion $.A-
fgets 44 , Nitec int i seu
Marcos Date
63-08

Me ° 3-8

b>

